DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed 01/20/2021 the previous objection to claim 53 has been withdrawn. 
Due to the amendments filed 01/20/2021 the previous rejection of the claims have been withdrawn. 
Applicant amends claims 44 and 56 to require “wherein at least one of the light source and the light sensor is mounted onto or received within a housing coupled to the sensing portion and that is at least partially insertable in the porous medium or mountable onto the permeable material body (emphasis added)”
After further search and consideration Darilek et al. US Patent No. 5,065,019 teaches in order to make a portable probe the light source and sensor 10 should be mounted at the end of the probe (col 4, lines 35-42; Figures 1 and 2; as seen in Figure 1, the sensor 10 is attached to the probe and Figure 2 shows that the sensor 10 includes both a light source and detector).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to apply the teaching of Darilek to have wherein at least one of the light source and the light sensor is mounted onto or received within a housing coupled to the sensing portion and that is at least partially insertable in the porous medium or mountable onto the permeable material body for the purposes of decreasing the overall 
The previous claim 46 merely requires coupling to the housing where the claims now require being mounted onto or received within. Therefore the scope of the claims have been changed and the final is necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuli et al. US Pub. No. 2009/0166520 in view of Tuli, et al. “In Situ Monitoring of Soil Solution Nitrate: Proof of Concept”, Soil Science Society of America Journal, Vol. 73, No. 2, pp. 501-509 (2009) (cited in IDS dated 12/30/2019, referred hereinafter “Tuli NPL” and Darilek et al. US Patent No. 5,065,019.
Regarding claims 44 and 56, Tuli teaches an ionic concentration-measuring device for measuring an ionic concentration of at least one ionic compound in a porous medium solution contained in a porous medium (abstract), the device comprising: 
a sensing portion including a permeable material body defining a measuring cavity therein and being insertable in the porous medium on site to allow the porous medium solution to naturally diffuse into the measuring cavity through the permeable material body (Figure 4a and 4b; paragraphs 6, 10, 69 and 70), 
a light source configured to generate illumination light to illuminate the porous medium solution contained inside the measuring cavity (Figures 4a and 4b “light source); and 
a light sensor configured to detect a resulting light emanating from the porous medium solution contained inside the measuring cavity upon illumination of the porous medium solution by the illumination light (Figures 4a and 4b “spectrometer”), the resulting light having at least one spectral characteristic indicative of the ionic concentration of the at least one ionic compound in the porous medium solution (Figure 4b “spectrometer”; Figure 5;); and 
a real-time data transmitter operatively connected to the light sensor and configured to continuously transmit real-time data based on the resulting light (paragraph 53, 61, 90; the spectrometer or light sensor is connected to a computer for data acquisition and analysis which is performed in real time).
Tuli is silent with respect to  wherein the sensing portion includes at least one of: the permeable material body having an outside width smaller than about 8 mm and the measuring cavity having an inside width smaller than about 5 mm; or the permeable 
However, Tuli teaches using a cylinder to limit the volume of the sample and the sheer volume serves to limit the amount of solution allowed in the solution chamber, paragraph 69. This chamber is used to reach equilibrium with the soil, paragraph 70.
Tuli NPL teaches running various experiments using different sample chamber volumes (page 505 “ion diffusion in liquid phase (experiments 1 through 6)” section; Table 2). As seen in Table 2, the smaller the volume the faster time to reach a half-life and 95% equilibrium (see Table 2). Further, Tuli NPL specifically states “The calculations showed that increasing the outside cup radius significantly increased the half life time and overall resistance to molecular diffusion, thereby lowering the values of the fitted NO3- N diffusion coefficient” (page 508, section Conclusions, first paragraph, last sentence). 
Here it can be seen that Tuli NPL suggests that the smaller the sample chamber volume is the better and faster the sample chamber reaches equilibrium which is required for ionic concentration measurements.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have  wherein the sensing portion includes at least one of: the permeable material body having an outside width smaller than about 8 mm and the measuring cavity having an inside width smaller than about 5 mm; or the permeable material body 
Tuli and Tuli NPL are silent with respect to wherein at least one of the light source and the light sensor is mounted onto or received within a housing coupled to the sensing portion and that is at least partially insertable in the porous medium or mountable onto the permeable material body.
Darilek teaches in order to make a portable probe the light source and sensor 10 should be mounted at the end of the probe (col 4, lines 35-42; Figures 1 and 2; as seen in Figure 1, the sensor 10 is attached to the probe and Figure 2 shows that the sensor 10 includes both a light source and detector).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to apply the teaching of Darilek to have wherein at least one of the light source and the light sensor is mounted onto or received within a housing coupled to the sensing portion and that is at least partially insertable in the porous medium or mountable onto the permeable material body for the purposes of decreasing the overall size of the apparatus and increasing the portability by having the light source and sensor in one unit with the housing and probe.
Regarding claim 45, Tuli is silent with respect to wherein the sensing portion includes at least one of: the outside width of the permeable material body is between 
However, Tuli teaches using a cylinder to limit the volume of the sample and the sheer volume serves to limit the amount of solution allowed in the solution chamber, paragraph 69. This chamber is used to reach equilibrium with the soil, paragraph 70.
Tuli NPL teaches running various experiments using different sample chamber volumes (page 505 “ion diffusion in liquid phase (experiments 1 through 6)” section; Table 2). As seen in Table 2, the smaller the volume the faster time to reach a half-life and 95% equilibrium (see Table 2). Further, Tuli NPL specifically states “The calculations showed that increasing the outside cup radius significantly increased the half life time and overall resistance to molecular diffusion, thereby lowering the values of the fitted NO3- N diffusion coefficient” (page 508, section Conclusions, first paragraph, last sentence). 
Here it can be seen that Tuli NPL suggests that the smaller the sample chamber volume is the better and faster the sample chamber reaches equilibrium which is required for ionic concentration measurements.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have  wherein the sensing portion includes at least one of: the outside width of the permeable material body is between about 8 mm and about 6 mm, and the inside width of the measuring cavity is between about 3 mm and about 5 mm; or the external surface of the permeable material body is less than about 700 mm2; or the volume of the measuring cavity is between about 400 mm3 and about 200 mm3; or the ratio volume cavity/external surface of the permeable material body is between about 0.7 mm and about 0.3 mm for the purposes of reaching equilibrium faster and increasing the speed of soil analysis for more accurate real-time measurements.
Regarding claim 46, Darilek teaches wherein the housing is further configured to contain the real time data transmitter (Figure 2, items 26 and 27).
Regarding claim 47, Tuli teaches further comprising an optical probe mounted to the housing with the light sensor and the light source being contained in the optical probe (Figure 4a “optical probe”).
Regarding claim 48, Tuli teaches wherein the light source and the light sensor are mounted to the permeable material body and the light source is configured to illuminate the porous medium solution contained inside the measuring cavity (Figures 4a and 4b “light source” and “spectrometer”).
Regarding claim 49, Tuli teaches further comprising: at least one illumination light transmitter operatively connected to the light source to direct the illumination light towards the porous medium solution contained inside the measuring cavity for illuminating same; and at least one resulting light transmitter operatively connected to the light sensor to allow the light sensor to detect the resulting light emanating from the porous medium solution contained inside the measuring cavity (Figure 4a and 4b).
Regarding claim 50, Tuli teaches wherein the at least one illumination light transmitter and/or the at least one resulting light transmitter has a distal end located inside the measuring cavity or extends laterally along at least a section of the sensing portion and is mounted thereon (Figures 4a and 4b).
Regarding claim 51, Tuli teaches wherein the at least one illumination light transmitter and/or the at least one resulting light transmitter comprises an optical fiber or an electric data transmitter (Figures 4a and 4b, 414 and 412; paragraph 91).
Regarding claims 52 and 63, Tuli teaches further comprising at least one electric data transmitter in optical communication with the light sensor to allow the light sensor to detect the resulting light emanating from the porous medium solution contained inside the measuring cavity, the electric data transmitter being configured to convert the resulting light to an electrical signal to be processed by a processor, the electrical signal being indicative of and convertible into the ionic concentration (Figure 4a, 404 spectrometer connected to computer 408; paragraph 90).
Regarding claims 53 and 61, Tuli teaches further comprising a reflector positioned inside the measuring cavity to reflect at least one of the illumination light and the resulting light to be detected and direct same to the light sensor (Figure 4b “mirror”).
Regarding claims 54 and 57, Tuli teaches wherein the light source emits in a visible, near-infrared, infrared, or ultraviolet range of the light spectrum to illuminate the porous medium solution contained inside the measuring cavity and the resulting light is unabsorbed light resulting from at least one of reflection, transmission, transmittance, interference and scattering (paragraph 90).
Regarding claims 55 and 58, Tuli teaches wherein the light source emits an excitation light to induce at least one of fluorescence, phosphorescence luminescence, photoluminescence or chemiluminescence of the porous medium solution contained in the measuring cavity and the resulting light is emanating from at least one of fluorescence, phosphorescence luminescence, photoluminescence or chemiluminescence (paragraph 94; Figure 5; Figure 4a “spectrometer”).
Regarding claim 59, Tuli teaches wherein generating illumination light using the light source comprises operatively connecting at least one illumination light transmitter to the light source to direct the illumination light towards the porous medium solution (Figure 4B).
Regarding claim 60, Tuli teaches wherein detecting the resulting light is performed using a light sensor (Figure 4a, “spectrometer”).
Regarding claim 62, Tuli teaches wherein detecting the resulting light comprises operatively connecting at least one resulting light transmitter to the light sensor to detect the resulting light emanating from the porous medium solution contained inside the measuring cavity (Figures 4a and 4b).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/           Primary Examiner, Art Unit 2877